Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on July 28, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on July 28, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Bogdan A. Zinchenko on November 5, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:


	Line 15 change “of a lowermost conductive layer of the plurality of conductive layers in the first direction” to
	“of a lowermost conductive layer of the plurality of conductive layers in the first direction;
wherein a lower end of the charge storage layer is located at a first height between a second height of the lowermost conductive layer of the plurality of conductive layers and a third height of the base layer in the first direction”

Cancel claims 3 and 13

Claim 4 line 1 change “claim 3” to “claim [[3]]1”

Claim 11,
	Line 15 change “of a lowermost conductive layer of the plurality of conductive layers in the first direction” to
	“of a lowermost conductive layer of the plurality of conductive layers in the first direction;
wherein the third insulation layer functions as a charge storage layer, and includes a first portion
extending in the first direction and a second portion bent in a direction parallel to the substrate
at a position between the lowermost conductive layer of the plurality of conductive layers
and the substrate.

Claim 14 line 1 change “claim 13” to “claim [[13]]11”

Claim 16 line 1 change “claim 13” to “claim[[13]]11”
Allowable Subject Matter
5.	Claims 1-2, 4-12 and 14-20 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “wherein a lower end of the second insulation layer is located higher than an upper end of a lowermost conductive layer of the plurality of conductive layers in the first direction; wherein a lower end of the charge storage layer is located at a first height between a second height of the lowermost conductive layer of the plurality of conductive layers and a third height of the base layer in the first direction” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 11, “wherein a lower end of the second insulation layer is located higher than an upper end of a lowermost conductive layer of the plurality of conductive layers in the first direction; wherein the third insulation layer functions as a charge storage layer, and includes a first portion extending in the first direction and a second portion bent in a direction parallel to the substrate at a position between the lowermost conductive layer of the plurality of conductive layers and the substrate” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 11 incorporate allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818